Citation Nr: 1416410	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether a Decision Review Officer (DRO) election form submitted on June 23, 2011, was timely.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  During the course of the appeal the Veteran also expressed disagreement with a June 2010 correspondence that determined the Veteran's DRO election form was untimely.  As such the issue is also before the Board.  

The Veteran testified at a February 2012 Board videoconference hearing; a copy of the transcript is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not file a timely DRO election form.


CONCLUSION OF LAW

The Veteran did not file a DRO election form within 60 days after VA mailed the notice letter.  38 C.F.R. § 3.2600 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran contends that he filed a timely DRO election form.  

Under 38 C.F.R. § 3.2600 , a review by a Decision Review Officer must be requested no later than 60 days after the date VA mails the 60-day notice and the 60-day time limit may not be extended.  

On March 1, 2010, the RO mailed a letter to the Veteran informing him that he may choose to have a DRO assigned to his case or follow the traditional appellate route.  The letter also informed the Veteran that he had sixty days from the date of the letter to respond and if he did not respond the claim would be reviewed under the Traditional Appellate Process.  The letter also stated that VA could not extend the time limit for the Veteran to make an election and the Veteran could only elect the Decision Review process if he responded to the letter within sixty days.  

The Veteran's DRO election form was received by VA on June 23, 2010, more than sixty days after the date of the letter.  As such, the Board finds that the DRO election form was not timely.  

The Board acknowledges the Veteran's contention that the letter did not inform him that he had sixty days to make the election, but instead said he had one year.  The Board, however, observes that there is no reference to a one-year period to respond in the letter dated March 1, 2010.  


ORDER

The Veteran's Decision Review Officer election form was not timely submitted, the appeal is denied.  


REMAND

The Veteran contends that his bilateral hearing loss was caused by his in-service noise exposure as a gunner's mate.  See August 2009 Claim.  The Veteran and his sister also reported that the Veteran has had difficulty with his hearing since service.  See sister's September 2009 statement; see also Veteran's November 2011 statement.  

The Veteran's DD Form 214 notes his military occupational specialty (MOS) as a radar man.  The Veteran, however, contends that he actually served as a gunner's mate.  This MOS has been identified as an occupation where there is a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35.  The Board finds that the Veteran's complete service personnel file should be associated with the claims file.  

The Veteran was afforded a VA examination in December 2009.  The Veteran reported that he first noticed hearing difficulty around 1968 or 1969.  The examiner diagnosed sensorineural hearing loss in both ears and concluded that given the lack of evidence of hearing loss during his military service, or prior to 2009, it was less likely than not that the Veteran's current hearing loss was related to noise exposure during his military service.  

Service treatment records show that the Veteran was only given whispered and spoken voice tests during service.  In concluding that there was no evidence of hearing loss in service or before 2009, it appears that the examiner did not take into consideration the Veteran's lay reports of experiencing hearing difficulties in service and experiencing progressive hearing loss after service.  The Board finds that the examination report should be returned to the 2009 VA examiner for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel file. 

2. After the above development has been completed, return the case to the VA examiner who conducted the December 2009 VA audiology examination for an addendum concerning the etiology of the Veteran's bilateral hearing loss.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  

After reviewing the record again, determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss is related to in-service noise.  For purposes of this opinion, the examiner is to presume that the Veteran was exposed to noise as a gunner's mate and that he experienced hearing difficulties in service and he experienced progressive hearing loss after service.  The examiner should also indicate whether the thresholds shown on audiological examination are consistent with noise exposure/acoustic trauma.    

The examiner is requested to provide a thorough rationale for the opinion provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3. After the development requested above has been completed to the extent possible, the AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


